Citation Nr: 1223082	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-34 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to December 1968.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in October 2008, and a substantive appeal was timely received in November 2008.  

A review of the Virtual VA paperless claims processing system includes VA progress notes from June 2010 to December 2011.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus due to acoustic trauma during service.  His DD 214 shows that he was a communications electronic repair specialist in service.  In June 2007 the National Personnel Records Center confirmed that the Veteran served in Vietnam from October 1967 to December 1968.  In March 2009, the Veteran's representative stated that the Veteran was stationed in a Vietnamese training camp and was subject to nightly gunfire and motor noise.  While service treatment records do not show bilateral hearing loss as defined in 38 C.F.R. § 3.385, the Veteran in his claim received in June 2007 stated that the onset of bilateral hearing loss and tinnitus was in service.  

The Virtual VA paperless claims processing system includes an audiology note dated in December 2010 which shows that the Veteran complained of hearing loss and tinnitus in both ears and had a history of noise exposure in service during which time he did not wear protection.  The examiner indicated that there was bilateral hearing loss in both ears and referred to an audiogram display for graphical data, which does not appear to be in the records.  As the Veteran has not been afforded a VA audiological examination, he should be afforded such an examination under the duty to assist to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Any outstanding VA medical records to include the audiogram referenced in the December 2010 audiology note should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder any outstanding and pertinent VA treatment records, to include the audiogram referenced in the December 2010 VA audiology note and VA records from December 2011 to the present.  If any of these records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA audiology examination to determine the nature and probable etiology of his bilateral hearing loss and tinnitus disabilities.  Following examination and review of the claims folder, the examiner is asked to address the following questions:

a) whether the Veteran manifests right and/or left ear hearing loss disability per VA standards;

b) if right and/or left ear hearing loss is demonstrated per VA standards, provide opinion as whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current right and/or left ear hearing loss is the result of exposure to noise trauma during service or is otherwise related to his period of active service from April 1967 to December 1968, which includes service in Vietnam from October 1967 to December 1968; and

c) whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current tinnitus is the result of exposure to noise trauma during service or otherwise related to his period of active service from April 1967 to December 1968, which includes service in Vietnam from October 1967 to December 1968?

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


